Name: Commission Regulation (EC) No 1734/98 of 4 August 1998 fixing for the 1998/99 marketing year the minimum price to be paid to producers for Williams and Rocha pears and the amount of production aid for Williams and Rocha pears in syrup and/or natural fruit juice
 Type: Regulation
 Subject Matter: beverages and sugar;  prices;  economic policy;  agricultural structures and production;  foodstuff;  plant product
 Date Published: nan

 EN Official Journal of the European Communities 5. 8. 98L 217/12 COMMISSION REGULATION (EC) No 1734/98 of 4 August 1998 fixing for the 1998/99 marketing year the minimum price to be paid to producers for Williams and Rocha pears and the amount of production aid for Williams and Rocha pears in syrup and/or natural fruit juice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organization of the market in products processed from fruit and vegetables (1), as amended by Regulation (EC) No 2199/97 (2) and in particular Articles 3(3) and 4(9) thereof, Whereas Article 2 of Commission Regulation (EC) No 504/97 of 19 March 1997 laying down detailed rules for the application of Council Regulation (EC) No 2201/96 as regards the system of production aid for products processed from fruit and vegetables (3), as last amended by Regulation (EC) No 1590/98 (4), fixes the dates of the marketing years; Whereas Articles 3 and 4 of Regulation (EC) No 2201/96 set the criteria for fixing the minimum price and the amount of the production aid respectively; whereas Article 5 of that Regulation introduces a guarantee threshold beyond which the aid is reduced; whereas, therefore, the minimum price and the production aid for the 1998/99 marketing year should be fixed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Veget- ables, HAS ADOPTED THIS REGULATION: Article 1 For the 1998/99 marketing year: (a) the minimum price referred to in Article 3 of Regula- tion (EC) No 2201/96 shall be ECU 39,259 per 100 kg net from the producer for Williams and Rocha pears intended for the production of pears in syrup and/or natural fruit juice, (b) the production aid referred to in Article 4 of that Regulation shall be ECU 12,517 per 100 kilograms net for Williams and Rocha pears in syrup and/or natural fruit juice. Article 2 Where processing takes place outside the Member State in which the produce was grown, such Member State shall furnish proof to the Member State paying the production aid that the minimum price payable to the producer has been paid. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 15 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 August 1998. For the Commission Monika WULF-MATHIES Member of the Commission (1) OJ L 297, 21. 11. 1996, p. 29. (2) OJ L 303, 6. 11. 1997, p. 1. (3) OJ L 78, 20. 3. 1997, p. 14. (4) OJ L 208, 24. 7. 1998, p. 11.